DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests in a case where a timing of switching from off to on is shifted between the second switch and the fourth switch in the second pair, the controller switches the fourth switch from off to on, and then switches the second switch from off to on while the fourth switch is kept turned on. Claims 2-3 depend upon claim 1.

Regarding claim 4, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests in a case where a timing of switching from off to on is shifted between the second 

Regarding claim 5, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests in a case where a timing of switching from off to on is shifted between the second switch and the fourth switch in the second pair, the fourth switch is switched from off to on, and then, the second switch is switched from off to on while the fourth switch is kept turned on.

Regarding claim 6, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests in a case where a timing of switching from off to on is shifted between the second switch and the ourth switch in the second pair, the fourth switch is switched from off to on, and then, the second switch is switched from off to on while the fourth switch is kept turned on

Regarding claim 7, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests in a case where a timing of switching from off to on is shifted between the second switch and the fourth switch in the second pair, the fourth switch is switched from off to on, and then, the second switch is switched from off to on while the fourth switch is kept turned on; and a battery that supplies power to the in-vehicle device.

Regarding claim 8, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests in a case where a timing of switching from off to on is shifted between the second switch and the fourth switch in the second pair, the fourth switch is switched from off to on, and then, the second switch is switched from off to on while the fourth switch is kept turned on; and a battery that supplies power to the in-vehicle device.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li (US 10547241) teaches a hybrid inverting PWM power converter apparatus. Li is the closest prior art reference teaching the overall circuit structure recited in the claims. Li in Figure 1A teaches a first switch (Q1), a second switch (Q2), a first capacitor (Cfly), a third switch (Q3), a fourth switch (Q4), a second capacitor (C1), an inductance (Ls) and an output capacitance (Cs). Li taught everything in terms of circuit structure recited in claims 1 and 4-8. Li, however, taught using predefined switching sequences through a controller with an I/O interface (102) which meant that it did not teach keeping switch 3 on or switch 4 on in the case of a shift occurring. 
Das (US 2020/0212795) teaches a hybrid converter family with an array of fly capacitors and inductances. Das was the closest prior art reference to teaching the limitations recited in claims regarding the third switch staying on while the first switch turns off. This is seen through Figures 1A and 1B. 
Baek (US 11258359) teaches a switching regulator generating continuous output delivery of current. Baek taught having a controller that receives a feedback value to control the switching sequences of the four switches. However, Baek did not teach a 
Lazaro (US 10651736) teaches a multilevel converter with continuous conduction mode and discontinuous conduction mode. 
Zhak (US 2014/0266135) teaches a multilevel step up converter and a soft start control sequence to control the converter. 
Wu (US 2020/0343816) teaches a method and apparatus for regulating the output of a hybrid converter. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shahzeb K. Ahmad whose telephone number is (571)272-0978. The examiner can normally be reached Monday - Friday 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/Shahzeb K Ahmad/Examiner, Art Unit 2839                                                                                                                                                                                                        





	/THIENVU V TRAN/                                   Supervisory Patent Examiner, Art Unit 2839